                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:16-CR-116-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                    v.                         )               ORDER
                                               )
DAVID FITZGERALD WILLIAMS,                     )
                                               )
                               Defendant.      )


       On August 27, 2020, the court denied defendant's motion for compassionate release [D.E.

1530]. On September 15, 2020, defendant filed a motion for reconsideration [D.E. 1538]. On

September 29, 2020, the government responded in opposition [D.E. 1540].

       The court has considered the entire record and governing law. Cf. Zinkand v. Brown, 478

F.3d 634, 637 (4th Cir. 2007); Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005); Dennis v.

Colleton Med. Ctr., Inc., 290 F .3d 639, 653 (4th Cir. 2002); Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co.,

148 F.3d 396,403 (4th Cir. 1998); Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995). The

motion for reconsideration [D.E. 1537] lacks merit and is DENIED.

       SO ORDERED. This 1.ro day of July 2021.



                                                            JSC.DEVERID
                                                            United States District Judge




           Case 7:16-cr-00116-D Document 1585 Filed 07/26/21 Page 1 of 1
